                                            Case 5:20-cv-01257-BLF Document 7 Filed 05/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         GARY JOSEPH PARCHEM, JR.,                       Case No. 20-01257 BLF (PR)
                                  11
                                                           Plaintiff,                    JUDGMENT
                                  12
Northern District of California




                                                   v.
 United States District Court




                                  13
                                         SUPERIOR COURT OF STANISLAUS
                                  14
                                         COUNTY,
                                  15                       Defendant.
                                  16

                                  17

                                  18            The Court has dismissed the instant civil rights action without prejudice for
                                  19   Plaintiff’s failure to pay the filing fee. A judgment of dismissal without prejudice is
                                  20   entered.
                                  21            The Clerk shall close the file.
                                  22            IT IS SO ORDERED.
                                  23   Dated: __May 15, 2020_______                       ________________________
                                  24                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                  25

                                  26

                                  27
                                       Judgment
                                       P:\PRO-SE\BLF\CR.20\01257Parchem_jud
                                  28
